Citation Nr: 0322447	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent assigned 
in conjunction with the original grant of service connection 
for degenerative joint disease of the lumbosacral spine and 
degenerative joint disease of the cervical spine, ankles, and 
hands.

2.  Entitlement to a rating in excess of 20 percent assigned 
in conjunction with the original grant of service connection 
for degenerative joint disease of the right knee.

3.  Entitlement to a compensable rating assigned in 
conjunction with the original grant of service connection for 
strain of the left knee.

4.  Entitlement to an increased (compensable) rating assigned 
in conjunction with the original grant of service connection 
for pilonidal cyst.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1972 until June 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At a hearing held in February 2003 before the undersigned 
sitting at the RO, the veteran raised the issue of service 
connection for the residuals of a transient ischemic attack 
to include visual disturbances in his right eye. The record 
is unclear as to whether he is raising the issue of an 
increased rating for his left shoulder disorder.  These 
issues are referred to the RO for appropriate actions.  


REMAND

During the hearing held in February 2003 before the 
undersigned Veteran's Law Judge sitting at the RO, the 
appellant indicated that his right knee was more disabling 
than reflected by his current rating.  In support of his 
testimony he submitted a private MRI of the right knee, which 
showed a tear of the posterior horn of the medial meniscus.  
He also indicated that he was having problems with the 
remaining service connected joints, particularly his hands 
and ankles.

He further testified that he had been diagnosed with 
degenerative disc disease of the cervical and lumbosacral 
spine.  He submitted medical reports showing the presence of 
disabilities involving his feet, including arthritis of the 
first metatarsal phalangeal joint of the left foot.  The 
Board finds that this evidence raises the issues of service 
connection for degenerative disc disease of the cervical and 
lumbosacral spine and disabilities involving his feet.  The 
Board further finds that these disorders are intertwined with 
the issues in appellate status and must be adjudicated by the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record shows that the veteran was scheduled for a VA 
examination in September 2000.  However, he failed to report 
for the scheduled examination.  In March 2001, the RO sent a 
letter to the veteran and attempted to reschedule a VA 
examination.  The veteran did not respond to the RO letter.  

38 C.F.R. § 3.655 (2002) that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, (1) in an original 
compensation claim, the claim shall be rated based on the 
evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 

At his hearing, the veteran was advised that specialized 
examinations might be scheduled in the future in order to 
properly adjudicate his claims.  

The residuals of the pilonidal cyst are evaluated under 
Diagnostic Code 7804, which provides for the evaluation of a 
scar.  The criteria for rating skin disorders have been 
amended, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The RO has not had the opportunity to 
review the veteran's claims in conjunction with the new 
rating criteria. 

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for his disorders up to the 
present which have not been previously 
submitted.  The RO is requested to inform 
the appellant of the consequences of 
failing to report for a VA examination 
without good cause as set forth in38 
C.F.R. § 3.655, particularly as it 
relates to claims for increased ratings.

2.  The appellant should be scheduled for 
a VA examination by a neurologist to 
determine the nature, severity, and 
etiology of the reported disc disease of 
the lumbosacral and cervical spine.  The 
appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X- 
rays and/or other diagnostic studies 
deemed necessary should be accomplished 
in order to confirm or rule the presence 
of disc disease.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
degenerative disc disease of the cervical 
and lumbosacral spine, if diagnosed, are 
related to service?  If no, whether it is 
as likely as not that the service 
connected degenerative joint disease of 
the cervical and lumbosacral spine caused 
or aggravates the degenerative disc 
disease of the cervical and lumbosacral 
spine, if diagnosed.  A complete rational 
for any opinion expressed should be 
included in the report.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
ascertain the severity of the 
service-connected disabilities involving 
the lumbosacral and cervical spine and, 
the degenerative joint disease of the 
hands and ankles, the residuals of the 
pilonidal cyst, and the etiology of any 
disability involving the feet.  spine.  
The examiner should be provided with the 
veteran's claims folder prior to 
conducting the examination.  A detailed 
occupational history should be obtained.  
It is requested that radiological studies 
be performed, including MRI of the right 
knee.  Any other tests and studies deemed 
necessary should also be accomplished at 
this time.  The examination should 
include the ranges of motion of the 
involved joints and the examiner should 
also be asked to note the normal ranges 
of motion of the individual joints 
involved.  A complete description of any 
scarring associated with the pilonidal 
cyst is to be included in the report.

The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-up or extended use.  DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability of the feet diagnosed is 
related to service?  If no, whether it is 
as likely as not that the service 
connected disabilities caused or 
aggravates the disabilities of the feet?  
A complete rational for any opinion 
expressed should be included in the 
report.

4.  The RO should adjudicate the issues 
of service connection for degenerative 
disc disease of the cervical and 
lumbosacral spine and disabilities 
involving the feet on direct and 
secondary bases.  If the benefits sought 
are not granted the appellant should be 
notified of the denial and of his 
appellate rights.  The RO is informed 
that these issues are not before the 
Board until an appeal is timely 
perfected.

5.  Thereafter the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for skin 
disorders.  The RO is requested to 
consider whether separate ratings are 
warranted for the arthritis of the 
involved joints, including the cervical 
and lumbosacral spine, the hands, and 
ankles.  If the benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case that includes the revised rating 
criteria for increased evaluations for 
skin disorders, and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




